Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Cukierski on November 18, 2021.
The application has been amended as follows: 
In claim 1, the paragraph of lines 30-32 has been amended as follows:
-- control the second drive device to move the counterpart roller toward the tensioning roller from the advancement/retraction position to the tensioning position to press the first surface of the strap against the tensioning roller, wherein the controller is configured to control the second drive device to move the counterpart roller from the advancement/ retraction position to the tensioning position independent of operation of the first drive device; --

Cancel claim 10.

Claim 16 has been amended as follows:
16. (Currently amended) A method of applying a tensioned strap loop around a load with a strapping apparatus, the method comprising:
with a counterpart roller in an advancement/retraction position and pressing a first surface of a strap against an advancement/retraction roller, driving the advancement/ retraction roller in an advancement direction to advance the strap through a strap channel and into a strap guide;
responsive to a sensor detecting the strap:
        stop driving the advancement/retraction roller; and 
        clamping part of the strap with a clamping device;
after clamping the part of the strap, driving the advancement/retraction roller in a retraction direction opposite the advancement direction to pull the strap out of the strap guide and onto the load;
moving the counterpart roller toward the tensioning roller from the advancement/retraction position to a tensioning position to press the first surface of the strap against a tensioning roller;


attaching the strap to itself with a fastening device to form the tensioned strap loop around the load,
wherein driving the advancement/retraction roller in the advancement and retraction directions comprises controlling a first drive device to drive the advancement/retraction roller in the advancement and retraction directions, wherein driving the tensioning roller in the tensioning direction comprises controlling the first drive device to drive the tensioning roller in the tensioning direction, and wherein moving the counterpart roller from the advancement/ retraction position to the tensioning position comprises controlling a second drive device to move the counterpart roller from the advancement/retraction position to the tensioning position independent of operation of the first drive device.

Cancel claims 17-18.

Allowable Subject Matter
Claims 1-9, 11-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping apparatus comprising:… control the second drive device to move the counterpart roller toward the tensioning roller from the advancement/retraction position to the tensioning position to press the first surface of the strap against the tensioning roller, wherein the controller is configured to control the second drive device to move the counterpart roller from the advancement/ retraction position to the tensioning position independent of operation of the first drive device, in combination with the rest of the claimed limitations.
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of applying a tensioned strap loop around a load with a strapping apparatus, the method comprising:… moving the counterpart roller from the advancement/ retraction position to the tensioning position comprises controlling a second drive device to move the counterpart roller from the advancement/retraction position to the tensioning position independent of operation of the first drive device, in combination with the rest of the claimed limitations.
US 4,516,488 to Bartzick et al. is the closest prior art to the instant invention. Bartzick discloses a strapping apparatus comprising a band advancement/retraction roller (11), a counterpart roller (12), and a tensioning roller (13). But a second drive device of Bartzick does not move the counterpart roller from the advancement/ retraction position to the tensioning position independent of operation of a first drive device.
US 6,568,158 to Shibazaki et al. discloses a strapping machine a band advancement roller (12), a counterpart roller (20), and a tensioning roller (14). The roller (12) does not rotate in an opposite direction to retract a band together with the counterpart roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 18, 2021